Citation Nr: 1454489	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-07 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's hearing loss for the period prior to March 12, 2012.  

3.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's hearing loss for the period on and after March 12, 2012.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to March 1969.  He served in the Republic of Vietnam and was awarded both the Combat Infantryman Badge and the Purple Heart.  The Veteran died in January 2014.  The Appellant is claiming as the Veteran's surviving spouse.  She has been accepted as the Veteran's substitute for purposes of processing the instant appeal to completion.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Hartford, Connecticut, Regional Office (RO) which denied service connection for hearing loss.  In October 2009, the RO, in pertinent part, denied service connection for PTSD.  In March 2010, the RO granted service connection for PTSD; assigned a 30 percent evaluation; and effectuated the award as of August 10, 2009.  In May 2010, the RO granted service connection for hearing loss; assigned a 20 percent evaluation for that disability; and effectuated the award as of July 24, 2008.  In June 2011, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record. 

In January 2013, the RO, in pertinent part, increased the evaluation for the Veteran's hearing loss from 20 to 40 percent; effectuated the award as of March 12, 2012; and denied a TDIU.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The issues of evaluations in excess of 20 percent for the period prior to March 12, 2012, and in excess of 40 percent for the period on and after March 12, 2012, for the Veteran's hearing loss and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.  


FINDING OF FACT

The Veteran's PTSD was shown to be manifested by no more than occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood due to symptoms including Vietnam War-related intrusive nightmares, thoughts, and flashbacks; irritability with angry outbursts; anxiety; hypervigilance; an exaggerated startle response; feelings of detachment and estrangement from others; survivor's guilt; impaired sleep, memory, judgment, insight, attention, and impulse control; thought content "consistent with the presence of homicidal ideation;" a "pattern of ongoing intermittent impulsive homicidal ideation;" disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including at work or in a work-like setting; and Global Assessment of Functioning (GAF) scores of between 39 and 55.  



CONCLUSION OF LAW

The criteria for a 70 percent evaluation for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate her claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VA has issued several VCAA notices to the Veteran and the Appellant including an August 2009 notice which informed the Veteran of the evidence generally needed to support a claim of service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The August 2009 VCAA notice was issued to the Veteran prior to the October 2009 rating decision from which the instant appeal arises.  The issue was readjudicated in the March 2011 statement of the case (SOC).  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In reference to the Veteran's PTSD, this appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for that disorder.  No additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream elements that once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of a notice of disagreement).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded multiple VA psychiatric evaluations.  The examination reports are of record.  To that end, when VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that all relevant records were reviewed and the opinions requested were provided.  The Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  The hearing transcript has been incorporated into the record.  Moreover, in a hearing before the undersigned, the presiding Acting Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may have submitted in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

All identified and available relevant documentation has been secured and all relevant facts have been developed as to the issue of the evaluation of the Veteran's PTSD.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Evaluation 

The Appellant asserts that an initial evaluation in excess of 30 percent is warranted for the Veteran's PTSD as the disability significantly affected his ability to continue to work as a roofer and essentially rendered him unemployable.  

Clinical documentation from the Norwich, Connecticut, Vet Center received in December 2009 reflects that the Veteran was diagnosed with PTSD secondary to his Vietnam War experiences.  In March 2010, the RO granted service connection for PTSD; assigned a 30 percent evaluation for that disability; and effectuated the award as of August 10, 2009.  

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 30 percent evaluation is warranted for PTSD which is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although the individual is generally functioning satisfactorily with routine behavior and normal self-care and conversation) due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

At an October 2009 VA PTSD examination, the Veteran complained of occasional intrusive thoughts of fellow servicemen who were killed in Vietnam; impaired sleep; and a dislike of crowds.  He reported that he was employed as a roofer; was married and lived with his wife; and had good relationships with his wife and children.  The Veteran was observed to be neatly groomed and oriented to person, place, and time.  On mental status examination, the Veteran exhibited a eurythmic mood; an affect "consistent with content;" no evidence of impaired concentration, attention, or memory; and no evidence of suicidal or homicidal ideation, hallucination, or delusions.  The Veteran was diagnosed with a not otherwise specified adjustment disorder and a GAF score of 66 was advanced.  The Veteran was found not to meet the diagnostic criteria for PTSD.  The examiner commented that the Veteran "has been gainfully employed in the same industry for 40 years and reported that he had fun at work."  

An undated psychological evaluation from the Norwich, Connecticut, Vet Center received in October 2009 states that the Veteran complained of Vietnam-related nightmares; "a constant dysphoric and irritable mood;" a short temper with angry outbursts and "multiple instants of irritability daily;" avoidance of crowds; and self-medication with alcohol.  The Veteran denied having suicidal and homicidal ideation.  He reported working as a roofer and often becoming "irritated with co-workers over small things."  The Veteran was diagnosed with PTSD.  A GAF score of 55 was advanced.  

The undated psychological evaluation from the Norwich, Connecticut, Vet Center received in December 2009 conveys that the Veteran was again diagnosed with PTSD.  The examiner noted that the Veteran's PTSD was manifested by "avoidance, irritability, anxiety, nightmares, avoidant thoughts, and attempts to block thoughts."   

A June 2010 VA treatment record states that the Veteran reported having been laid off from his employment as a roofer since October 2009.  

In his December 2010 notice of disagreement (NOD), the Veteran advanced that a 50 percent evaluation was warranted for his PTSD.  

In a March 2011 written statement, the Appellant related that "one moment[, the Veteran] would be normal and the next minute he would explode ... [and be] throwing things, smashing dishes, putting his fist through the wall and yelling and screaming like a maniac."  She recalled that: the Veteran had threatened to put her "in the hospital;" woke every morning at 2 or 3 a.m.; and abused alcohol.  

At the June 2011 Board videoconference hearing, the Veteran testified that his PTSD was manifested by anger; impaired memory; social isolation; a lack of ambition, motivation, emotions and feeling; impaired sleep; and an inability to keep a job.  

A February 2012 physical evaluation from P.Y., D.C., states that the Veteran "suffered from a steady extension of his PTSD symptoms."  The doctor concluded that the Veteran's service-connected PTSD, left knee, and hearing loss disabilities rendered him unemployable.  

A March 2012 psychological evaluation from W.J.A., Psy. D., notes that the Veteran complained of Vietnam War-related intrusive nightmares, thoughts, and flashbacks; irritability with angry outbursts; hypervigilance; an exaggerated startle response; feelings of detachment and estrangement from others; survivor's guilt; and impaired sleep.  He reported that he had been laid off as a roofer and subsequently retired in approximately February 2011.  The Appellant reported that the Veteran exhibited a "pattern of ongoing intermittent impulsive homicidal ideation."  The Veteran was observed to be oriented to person, place, and time.  On mental status examination, the Veteran exhibited an "okay" mood; a labile and generally blunted affect; normal speech; impaired memory, judgment, insight, attention, and impulse control; thought content "consistent with the presence of homicidal ideation;" homicidal ideation; and no suicidal ideation.  The Veteran was diagnosed with PTSD, a not otherwise specified depressive disorder, and alcohol abuse.  A GAF score of 39 was advanced.  Ms. A observed that the Veteran had "homicidal tendencies[;] is unable to maintain a normal standard of living;" and had "problems with emotional and behavioral controls ... [which] likely render [the Veteran] to be a danger in any work environment."  

At a December 2012 VA psychiatric examination, the Veteran complained of Vietnam-related intrusive memories, anger, irritability, hypervigilance, an exaggerated startle response, mistrust of others, social isolation, a dislike of crowds, and impaired sleep.  He reported that he was retired.  On examination, the Veteran exhibited anxiety; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances including at work or in a work-like setting.  He was diagnosed with PTSD and alcohol dependence.  A GAF score of 55 was advanced.  The examiner commented that the Veteran's PTSD was productive of occupational and social impairment with deficiencies with reduced reliability and productivity.  He clarified that "although he is not considered unemployable, it is clear that the symptoms of the Veteran's service-connected psychiatric condition (including irritability) do cause impairment and limit his employment choices" and "he would have greater difficulty in a work setting that requires significant collaborative interactions with others (including the general public, co-workers, and supervisors)."  

The Veteran's PTSD was shown to be manifested by no more than occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood due to symptoms including Vietnam War-related intrusive nightmares, thoughts, and flashbacks; irritability with angry outbursts; anxiety; hypervigilance; an exaggerated startle response; feelings of detachment and estrangement from others; survivor's guilt; impaired sleep, memory, judgment, insight, attention, and impulse control; thought content "consistent with the presence of homicidal ideation;" a "pattern of ongoing intermittent impulsive homicidal ideation;" disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including at work or in a work-like setting; and GAF scores of between 39 and 55.  

The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of 31 to 40 denotes some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Board notes that the March 2012 private psychological evaluation and the December 2012 VA PTSD examination convey widely divergent findings as to the Veteran's PTSD disability picture and his associated employability.  The Board finds that the private psychological evaluation to be more consistent with the Veteran's testimony on appeal and the Appellant's lay statements as to the severity of his symptoms than the VA evaluation.  The VA examination does not discuss the Veteran's and the Appellant's lay statements or otherwise address the subjective history of the Veteran's severe PTSD symptoms.  

The Veteran's PTSD symptomatology most closely approximates the schedular criteria for a 70 percent evaluation.  The record does not suggest and the Appellant does not allege that the Veteran's PTSD was productive of total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; delusions or hallucinations; an intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The Veteran's PTSD symptoms were not found by any competent professional to have been so frequent and disabling as to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  Therefore, the Board concludes that a 70 percent evaluation and no higher is warranted for the Veteran's PTSD during all relevant periods.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has evaluated whether the Appellant's claim for a higher initial evaluation for the Veteran's PTSD should be referred for consideration of extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  The Court has clarified that there is a three-step inquiry for determining whether an appellant is entitled to an extra-schedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate an appellant's level of disability and symptomatology and is found inadequate, the Board must determine whether the appellant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate an appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  

A veteran may also be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities when the combined effect is exceptional and not captured by schedular evaluations.  Referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) is to be considered when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular evaluations for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Initially, the Board finds that the Appellant has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of the Veteran's multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluations inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which is manifested by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass significant occupational and social impairment and symptoms which fall squarely within the diagnostic criteria for a 70 percent evaluation.  The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in evaluating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each evaluation, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  The evidence considered in determining the level of impairment under 338 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

Therefore, the Board determines that referral of the Appellant's claim for a higher evaluation for the Veteran's PTSD for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.  


ORDER

A 70 percent evaluation for the Veteran's PTSD is granted subject to the laws and regulations governing the award of monetary benefits


REMAND

The Veteran submitted a timely NOD from the evaluation assigned for his hearing loss.  A SOC addressing that issue has not been issued to the Appellant.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

In January 2013, the RO denied a TDIU.  The Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Appellant which addresses the issues of an evaluation in excess of 20 percent for the Veteran's hearing loss for the period prior to March 12, 2012; an evaluation in excess of 40 percent for his hearing loss for the period on and after March 12, 2012; and a TDIU.  The Appellant should be given the appropriate opportunity to respond to the SOC.  
The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


